Exhibit 10.2

RESTRICTED STOCK UNIT AWARD CERTIFICATE

(Service-Based)

Non-transferable

GRANT TO

 

 

(the “Participant”)

by ScanSource, Inc. (the “Company”) of

the right to acquire              shares of its common stock, no par value (the
“Shares”)

pursuant to and subject to the provisions of the ScanSource, Inc. 2013 Long-Term
Incentive Plan, as it may be amended and/or restated (the “Plan”), and to the
terms and conditions set forth in this Award Certificate (the “Award
Certificate”). This Award Certificate describes terms and conditions of the
Restricted Stock Unit Award (the “Award”) granted herein and constitutes an
agreement between the Participant and the Company.

Unless vesting is accelerated in accordance with the Plan or the Award
Certificate, the vesting restrictions imposed under Section 2 of the Award
Certificate will expire with respect to the Award and the Shares subject to the
Award ratably in three annual installments (34%-33%-33%), commencing as of
                    , 20     , provided that the Participant has been
continuously employed by the Company from the Grant Date (as defined below)
until each respective vesting date.

IN WITNESS WHEREOF, ScanSource, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be executed as of the Grant Date.

SCANSOURCE, INC.

 

By:  

 

Its:   Authorized Officer

Grant Date: (the “Grant Date”):



--------------------------------------------------------------------------------

AWARD CERTIFICATE TERMS AND CONDITIONS

1. Grant of Award. ScanSource, Inc. (the “Company”) hereby grants to the
Participant named on Page 1 hereof (the “Participant”), subject to the
restrictions and the other terms and conditions set forth in the ScanSource,
Inc. 2013 Long-Term Incentive Plan, as it may be amended and/or restated (the
“Plan”), and in this Award Certificate, a Restricted Stock Unit Award (the
“Award”) for the number of Shares indicated on Page 1 hereof of the Company’s
common stock. For the purposes herein, the Shares subject to the Award are units
that will be reflected in a book account maintained by the Company and that will
be settled in shares of Stock if and only to the extent permitted under the Plan
and this Award Certificate. Prior to issuance of any Shares upon vesting of the
Award, the Award shall represent an unsecured obligation of the Company, payable
(if at all) only from the Company’s general assets. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Plan.

2. Restrictions; Forfeiture. The Award and the underlying Shares are subject to
the following restrictions. No right or interest of the Participant in the
Award, to the extent restricted, may be pledged, encumbered or hypothecated to
or in favor of any party other than the Company or an Affiliate or shall be
subject to any lien, obligation or liability of the Participant to any other
party other than the Company or an Affiliate. Except as otherwise provided in
the Plan, the Award shall not be transferable (including by sale, assignment,
pledge or hypothecation) other than by will or the laws of intestate succession.
Prior to vesting, the Shares subject to the Award may not be sold, transferred,
exchanged, assigned, pledged, hypothecated or otherwise encumbered. Except as
may be otherwise provided in the Plan or this Award Certificate, if the
Participant’s employment with the Company terminates for any reason (whether by
the Company or the Participant and whether voluntary or involuntary) other than
as set forth in paragraphs (b) or (c) of Section 3 hereof, then the Participant
shall forfeit all of the Participant’s right, title and interest in and to the
Award and the Shares to the extent the Award (and corresponding Shares) are not
vested as of the date the Participant’s Continuous Status as a Participant
terminates. The restrictions imposed under this section shall apply to all
Shares or other securities issued with respect to Shares hereunder in connection
with any merger, reorganization, consolidation, recapitalization, stock dividend
or other change in corporate structure affecting the Stock of the Company.

3. Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

(a) With respect to such ratable portion of the Shares as is specified on page 1
hereof, on each of the three annual vesting installment dates as specified on
page 1 hereof, provided the Participant is still employed by the Company on each
respective anniversary of the Grant Date and has been employed continuously
since the Grant Date; or

(b) As to all of the Shares, upon the termination of the Participant’s
employment (meaning a separation from service (as defined under Code
Section 409A)) due to death, Disability or Retirement; or

(c) As to all of the Shares, in the event of a Change in Control, as follows:

(i) To the extent that the successor or surviving company in the Change in
Control event does not assume or substitute for the Award (or in which the
Company is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Committee) as Awards outstanding under the Plan
immediately prior to the Change in Control event, any restrictions, including
but not limited to the restriction period, applicable to the Award shall be
deemed to have been met, and the Award shall become fully vested, earned and
payable to the fullest extent of the original grant of the Award, provided the
Participant remains employed by the Company from the Grant Date until the time
of the Change in Control.

 

2



--------------------------------------------------------------------------------

(ii) Further, the Award will nonetheless become vested in full if the employment
or service of the Participant is terminated by the Company or the Participant in
contemplation of a Change in Control (whether or not the Change in Control is
consummated) or, in the event that the Award is substituted, assumed or
continued as provided in Section 3(c)(i) herein, within one year after the
effective date of a Change in Control, if such termination of employment or
service (A) is by the Company not for Cause or (B) is by the Participant for
Good Reason. The employment or service of the Participant will be deemed to have
been terminated in contemplation of a Change in Control if the Participant’s
employment or service terminates at any time during which (i) the Company has
initiated a transaction process or is engaged in discussions with a third party
about a specific transaction that, if consummated, would result in a Change in
Control (and before complete abandonment of such discussions without the
transaction being consummated) or (ii) the Company has become a party to a
definitive agreement to consummate a transaction that would result in a Change
in Control (and before complete termination of such agreement without the
transaction being consummated).

(d) For clarification, for the purposes of this Section 3, “Retirement,” “Cause”
and “Good Reason” shall have the meaning given such term in the Plan, and
“Disability” shall have the meaning given such term in the Plan, except that the
phrase “12 months” shall be replaced by the phrase “six months”.

4. Settlement of Award; Delivery of Shares. No certificate or certificates for
the Shares shall be issued at the time of grant of the Award. A certificate or
certificates for the Shares underlying the Award (or, in the case of
uncertificated Shares, other written evidence of ownership in accordance with
applicable laws) shall be issued in the name of the Participant (or his
beneficiary) only in the event, and to the extent, that the Award has vested.
Notwithstanding the foregoing, the following provisions shall apply: (a) except
as provided under Section 4(b) herein or to the extent otherwise required or
permitted under Code Section 409A, any Shares or other benefits payable pursuant
to the Award shall, upon vesting of the Award, be distributed to the Participant
(or his beneficiary) within 60 days after the date the Award vests; and (b) in
the event that the Restriction Period ends (and the Award vests) due to a
separation from service (as defined under Code Section 409A) due to death,
Disability or Retirement or in contemplation of a Change in Control or within
one year after the effective date of the Change in Control, then the Shares
shall be delivered to the Participant (or his beneficiary) within 60 days after
the end of the Restriction Period (provided that if such 60-day period begins in
one calendar year and ends in another, the Participant (or his beneficiaries)
shall not have the right to designate the calendar year of payment), and,
provided, further, if the Participant is or may be a “specified employee” (as
defined under Code Section 409A), and the distribution is due to separation from
service, then such distribution shall be subject to delay as provided in
Section 18.22 of the Plan (or any successor provision thereto).

5. Voting and Dividend Rights. The Participant shall not be deemed to be the
holder of any Shares subject to the Award and shall not have any dividend
rights, voting rights or other rights as a shareholder unless and until (and
only to the extent that) the Award has vested and certificates for such Shares
have been issued to him (or, in the case of uncertificated shares, other written
evidence of ownership in accordance with applicable laws shall have been
provided).

6. No Right of Continued Employment or to Future Awards. Nothing in this Award
Certificate shall interfere with or limit in any way the right of the Company or
any Affiliate to terminate the Participant’s employment or service at any time,
nor confer upon the Participant any right to continue in the employ or service
of the Company or any Affiliate. The grant of the Award does not create any
obligation to grant further awards.

 

3



--------------------------------------------------------------------------------

7. Tax Matters. The Participant will, no later than the date as of which any
amount related to the Shares first becomes includable in the Participant’s gross
income for federal income tax purposes, pay to the Company, or make other
arrangements satisfactory to the Committee regarding payment of, any federal,
state, local and foreign taxes (including any Federal Insurance Contributions
Act (FICA) taxes) required by law to be withheld with respect to such amount.
The withholding requirement may be satisfied, in whole or in part, unless the
Committee determines otherwise, by withholding from this Award Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes. The obligations of
the Company under this Award Certificate will be conditional on such payment or
arrangements, and the Company, or, where applicable, its Affiliates, will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant. The Participant
acknowledges that the Company has made no warranties or representations to the
Participant with respect to the legal, tax or investment consequences (including
but not limited to income tax consequences) related to the grant of the Award or
receipt or disposition of the Shares (or any other benefit), and the Participant
is in no manner relying on the Company or its representatives for legal, tax or
investment advice related to the Award or the Shares. The Participant
acknowledges that there may be adverse tax consequences upon the grant of the
Award and/or the acquisition or disposition of the Shares (or other benefit)
subject to the Award and that the Participant has been advised that he should
consult with his or her own attorney, accountant and/or tax advisor regarding
the transactions contemplated by the Award and this Award Certificate. The
Participant also acknowledges that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
Participant.

8. Plan Controls; Entire Agreement; Amendment. The terms contained in the Plan
are incorporated into and made a part of this Award Certificate and this Award
Certificate shall be governed by and construed in accordance with the Plan. In
the event of any actual or alleged conflict between the provisions of the Plan
and the provisions of this Award Certificate, the provisions of the Plan shall
be controlling and determinative (unless the Committee determines otherwise).
This Award Certificate sets forth all of the promises, agreements,
understandings, warranties and representations between the parties with respect
to the Award. This Award Certificate may be amended as provided in the Plan.

9. Successors. This Award Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Award Certificate and the Plan.

10. Severability. If any one or more of the provisions contained in this Award
Certificate is held to be invalid, illegal or unenforceable, the other
provisions of this Award Certificate will be construed and enforced as if the
invalid, illegal or unenforceable provision had never been included.

11. Notice. Notices and communications under this Award Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to ScanSource, Inc., 6 Logue Court, Greenville, SC
29615, Attn: Secretary, or any other address designated by the Company in a
written notice to the Participant. Notices to the Participant will be directed
to the address of the Participant then currently on file with the Company, or at
any other address given by the Participant in a written notice to the Company.

12. Beneficiary Designation. The Participant may, in the manner determined by
the Committee, designate a beneficiary to exercise the rights of the Participant
hereunder and to receive any distribution with respect to the Award upon the
Participant’s death. A beneficiary, legal guardian, legal representative, or
other person claiming any rights hereunder is subject to all terms and
conditions of this Award Certificate and the Plan and to any additional
restrictions deemed necessary or appropriate by the Committee. If no beneficiary
has been designated or survives the Participant, the Participant’s rights with
respect to the

 

4



--------------------------------------------------------------------------------

Award may be exercised by the legal representative of the Participant’s estate,
and payment shall be made to the Participant’s estate. Subject to the foregoing,
a beneficiary designation may be changed or revoked by the Participant at any
time provided the change or revocation is filed with the Company.

13. Compliance with Recoupment, Ownership and Other Policies or Agreements. As a
condition to receiving the Award, the Participant agrees that he or she shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines and/or other similar policies maintained by
the Company, each as in effect from time to time and to the extent applicable to
Participant from time to time. In addition, the Participant shall be subject to
such compensation recovery, recoupment, forfeiture, or other similar provisions
as may apply at any time to the Participant under Applicable Law.

 

5